DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/15/2019 has been taken into account.

Response to Amendment
In the amendment dated 12/29/2020, the following has occurred: Claims 1, 6, 9, and 14 have been amended; No claims have been canceled; Claims 16-20 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by the amendment dated 12/29/2020. 

Double Patenting
Claims 16-20 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-5, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaessner et al. (US Patent No. 8,882,195).
Regarding Claim 1, Kaessner discloses a pivot bracket for connecting a vehicle seat to a vehicle body, the pivot bracket comprising: - a main body (Kaessner: Fig. 1; 2, 6, 7) including at least one longitudinal reinforcing structure (Kaessner: Fig. 1; 6, 7) extending towards at least one attachment portion (Kaessner: Fig. 1; 8) configured for attaching the main body to the vehicle body, and an energy absorption member (Kaessner: Fig. 1; 4) connected to a distal attachment portion of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle (Kaessner: Fig. 2-4), wherein the distal attachment portion is connected with the main body via the energy absorption member.
Regarding Claim 2, Kaessner discloses the pivot bracket according to claim 1, wherein the energy absorption member (Kaessner: Fig. 1; 4) is configured to deform along an axis between the distal attachment portion and the main body such that a displacement of the main body is allowed (Kaessner: Fig. 2-4).
Regarding Claim 3, Kaessner discloses the pivot bracket according to claim 1, wherein the energy absorption member (Kaessner: Fig. 1; 4) comprises deformable waves adapted to stretch in the event of a front impact to the vehicle (Kaessner: Fig. 1; Col. 6, Ln. 25-58).  
Claim 4, Kaessner discloses the pivot bracket according to claim 3, wherein the deformable waves comprises cut-out portions forming through-holes in the deformable waves (Kaessner: Fig. 1; Col. 6, Ln. 25-58).
Regarding Claim 5, Kaessner discloses the pivot bracket according to claim 1, comprising at least two energy absorption members (Kaessner: Fig. 1; 4).

Regarding Claim 16, Kaessner discloses a vehicle seat, the vehicle seat comprising: a pivot bracket for connecting the vehicle seat to a vehicle body, the pivot bracket comprising: - a main body (Kaessner: Fig. 1; 2, 6, 7)  including at least one longitudinal reinforcing structure (Kaessner: Fig. 1; 6, 7) extending towards at least one attachment portion (Kaessner: Fig. 1; 8)  configured for attaching the main body to the vehicle body, and an energy absorption member (Kaessner: Fig. 1; 4)  connected to a distal attachment portion of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle (Kaessner: Fig. 2-4), wherein the distal attachment portion is connected with the main body via the energy absorption member.
	Claims 17-20 are rejected, as set forth in the rejections of claims 2-5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazui (JP 10-44843) in view of Flint (US Patent No. 3,142,350).
Regarding Claim 1, Kazui discloses a pivot bracket for connecting a vehicle seat to a vehicle body, the pivot bracket (Kazui: Fig. 2; 11, 21) comprising: - a main body (Kazui: Fig. 2; 14, 15) extending towards at least one attachment portion (Kazui: Fig. 2; 13) configured for attaching the main body to the vehicle body, and an energy absorption member (Kazui: Fig. 2; 23) connected to a distal attachment portion (Kazui: Fig. 2; 24) of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is connected with the main body via the energy absorption member.  
Kazui fails to disclose a main body including at least one longitudinal reinforcing structure. However, Flint teaches a main body (Flint: Fig. 6; 24) including at least one longitudinal reinforcing structure (Flint: Fig. 6; 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body in Kazui with the reinforcing structures from Flint, with a reasonable expectation of success, in order to provide a means of reinforcing the structure of the bracket without adding additional weight, thereby improving the strength of the bracket (Flint: Col. 3, Ln. 39-46).
Regarding Claim 2, Kazui, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Kazui: Fig. 2; 23) is configured to deform along an axis between the distal attachment portion (Kazui: Fig. 2; 24) and the main body ((Kazui: Fig. 2; 14, 15) such that a displacement of the main body is allowed.
Regarding Claim 3, Kazui, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Kazui: Fig. 2; 23) comprises deformable waves adapted to stretch in the event of a front impact to the vehicle (Kazui: [0011]).
Claim 5, Kazui, as modified, teaches the pivot bracket according to claim 1, comprising at least two energy absorption members (Kazui: Fig. 2; 23). [Note: Each side of portion 23 in Kazui can be interpreted as a member.
Regarding Claim 6, Kazui, as modified, teaches the pivot bracket according to claim 1, wherein axes of the at least one longitudinal reinforcing structure (Flint: Fig. 6; 30) and a further longitudinal reinforcing structure are non-parallel (Flint: Fig. 6).
Regarding Claim 7, Kazui, as modified, teaches the pivot bracket according to claim 1, wherein pivot bracket (Kazui: Fig. 2; 11, 21) is configured to be attached to the vehicle body with spot welds (Kazui: [0008]).
Regarding Claim 8, Kazui, as modified, teaches the pivot bracket according to claim 1, wherein the attachment portions and the energy absorption member (Kazui: Fig. 2; 23) are adaptable to provide a predetermined center of rotation for the main body (Kazui: Fig. 2; 14, 15).
Regarding Claim 11, Kazui, as modified, teaches the pivot bracket according to claim 1, wherein the pivot bracket is made from a metal material (Kazui: [0008]).
Regarding Claim 12, Kazui, as modified, teaches the pivot bracket according to claim 1, wherein the energy absorption member (Kazui: Fig. 2; 23) is made in one piece with the main body (Kazui: Fig. 2; 14, 15).
Regarding Claim 15, Kazui, as modified, teaches the pivot bracket according to claim 1, wherein the longitudinal reinforcing structure (Flint: Fig. 6; 30) is a longitudinal recess.

Regarding Claim 16, Kazui discloses a vehicle seat, the vehicle seat comprising: a pivot bracket for connecting a vehicle seat to a vehicle body, the pivot bracket (Kazui: Fig. 2; 11, 21) comprising: - a main body (Kazui: Fig. 2; 14, 15) extending towards at least one attachment portion (Kazui: Fig. 2; 13) configured for attaching the main body to the vehicle body, and an energy absorption member (Kazui: Fig. 2; 23) connected to a distal attachment portion (Kazui: Fig. 2; 24) of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is connected with the main body via the energy absorption member.  
Kazui fails to disclose a main body including at least one longitudinal reinforcing structure. However, Flint teaches a main body (Flint: Fig. 6; 24) including at least one longitudinal reinforcing structure (Flint: Fig. 6; 30).
Claims 17-18 and 20 are rejected, as set forth in the rejections of claims 2-3 and 5, respectively.

Claims 1, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balagurumurthy et al. (US Patent No. 5,700,058) in view of Kazui (JP 10-44843) and Few et al. (US Patent No. 5,348,264).
Regarding Claim 1, Balagurumurthy discloses a pivot bracket for connecting a vehicle seat to a vehicle body, the pivot bracket (Balagurumurthy: Fig. 2; 22) comprising: - a main body (Balagurumurthy: Fig. 2; 44) extending towards at least one attachment portion (Balagurumurthy: Fig. 2; 42, 48) configured for attaching the main body to the vehicle body.
Balagurumurthy fails to disclose an energy absorption member connected to a distal attachment portion of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is connected with the main body via the energy absorption member.  However, Kazui teaches an energy absorption member (Kazui: Fig. 2; 23) connected to a distal attachment portion (Kazui: Fig. 2; 24) of the pivot bracket and configured to deform in the event of a rear or front impact to the vehicle, wherein the distal attachment portion is connected with the main body via the energy absorption member.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body in Balagurumurthy with the energy absorption member and distal attachment portion from Kazui, with a reasonable expectation of (Kazui: [0005], [0011]).
Furthermore, Balagurumurthy fails to disclose a main body including at least one longitudinal reinforcing structure. However, Few teaches a main body (Few: Fig. 1-3; 12) including at least one longitudinal reinforcing structure (Few: Fig. 1-3; 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body in Balagurumurthy with the reinforcing structures from Few, with a reasonable expectation of success, in order to provide a structure that further reinforces the bracket and cooperate with the walls to resist the forces applied to the bracket in the event of a collision (Few: Col. 5, Ln. 64-68; Col. 6, Ln. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body portion and attachment portions in Balagurumurthy with the reinforcing structures from Few, with a reasonable expectation of success, in order to provide a specific structure that further reinforces the bracket and cooperate with the walls to resist the forces applied to the bracket in the event of a collision (Few: Col. 5, Ln. 64-68; Col. 6, Ln. 1-4).
Regarding Claim 9, Balagurumurthy, as modified, teaches the pivot bracket according to claim 1, wherein a plane of attachment to the vehicle body for one of the attachment portions (Balagurumurthy: Fig. 2; 42, 48) intersects a plane of attachment to the vehicle body for another attachment portion.
Regarding Claim 10, Balagurumurthy, as modified, teaches the pivot bracket according to claim 1, wherein one of the longitudinal reinforcing structures (Few: Fig. 1-3; 120) is connected with one of the attachment portions (Balagurumurthy: Fig. 2; 42, 48).
Regarding Claim 13, Balagurumurthy, as modified, teaches the pivot bracket according to claim 1, wherein the main body (Balagurumurthy: Fig. 2; 44) comprises a first main body (Kazui: Fig. 2; 24), an intermediate attachment portion (Balagurumurthy: Fig. 2; 48) and a front attachment portion (Balagurumurthy: Fig. 2; 42) are connected to the first main body portion, and a second intermediate attachment portion (Balagurumurthy: Fig. 2; 48’) is connected to the second main body portion.  
Regarding Claim 14, Balagurumurthy, as modified, teaches the pivot bracket according to claim 13, wherein the first main body (Balagurumurthy: Fig. 2; 44) portion comprises the at least one longitudinal reinforcing structure (Few: Fig. 1-3; 120) connected with the intermediate attachment portion (Balagurumurthy: Fig. 2; 48) of the first main body portion, and the second main body portion comprises at least one further longitudinal reinforcing structure (Few: Fig. 1-3; 120) connected with the second intermediate attachment portion (Balagurumurthy: Fig. 2; 48’).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631